ORDER

PER CURIAM.
AND NOW, this 6th day of September, 2001, a Rule having been entered by this *1276Court on August 2, 2001, pursuant to Rule 214(d)(1), Pa.R.D.E., directing David L. Kurtz to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; David L. Kurtz is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa. R.D.E.